Affirmed and Memorandum Opinion filed June 11, 2015.




                                    In The

                     Fourteenth Court of Appeals

                             NO. 14-14-00726-CR

                    RICHARD ANTHONY SCOTT, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1372902

                    MEMORANDUM                 OPINION


      Appellant entered a plea of guilty to aggravated assault of a family member
without an agreed punishment recommendation. On August 19, 2014, the trial
court sentenced appellant to confinement for sixteen years in the Institutional
Division of the Texas Department of Criminal Justice. Appellant filed a timely
notice of appeal.
      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirement of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds to
be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

      A copy of counsel’s brief and the record was delivered to appellant.
Appellant was advised of the right to examine the appellate record and file a pro se
response. See Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As
of this date, no pro se response has been filed.

      We have carefully reviewed the record, counsel’s brief, and appellant’s
response, and agree the appeal is wholly frivolous and without merit. Further, we
find no reversible error in the record. A discussion of the brief would add nothing
to the jurisprudence of the state. We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined there are
no arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28
(Tex. Crim. App. 2005).

             Accordingly, the judgment of the trial court is affirmed.



                                               PER CURIAM



Panel consists of Justices Christopher, Brown and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                           2